DETAILED ACTION
Allowable Subject Matter
Claims 1-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while sound-dampening light fixtures including a structural center portion that includes a housing for a light source, at least one interconnecting ring that includes a plurality of connection points for connecting one or more panels to the interconnecting ring; and the one or more panels arranged circumferentially around the structural center portion, connected to the interconnecting ring at the connection points; wherein: the panels are arranged at angles that are designed to dampen sound waves, the panels being constructed from material that further dampens sound waves coming into contact therewith, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The sound-dampening light fixture as disclosed above, wherein the panels are interchangeable, allowing users to switch panels of different sizes and shapes to dampen sound in a specific manner.

Claims 2-8 are allowed for being dependent on the allowed claim 1. 

With regard to claim 12, while methods of manufacturing a sound-dampening light fixture include the steps of: providing a structural center portion that includes a 
The method as disclosed above, wherein each manufactured sound-dampening light fixture is modular and is combinable with a plurality of other sound-dampening light fixtures using interconnecting panels.

Claims 14-16 are allowed for being dependent on the allowed claim 12. 

With regard to claim 17, while sound-dampening lighting apparatus including an interior frame that provides structural support for one or more external panels, a hanging apparatus connected to the interior frame, an interconnecting ring that includes a plurality of connection points for connecting the one or more external panels to the interior frame, the panels extending laterally away from the interior frame; one or more lights mounted on the interior frame, the one or more lights being programmable to cast light in a variety of directions; and a controller electrically connected to the one or more lights, the controller being configured to direct light from the one or more lights in one or 
The sound-dampening lighting apparatus as disclosed above, wherein the panels are interchangeable, allowing users to switch panels of different sizes and shapes to dampen sound in a specific manner.

Claims 18 and 20 are allowed for being dependent on the allowed claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875